The judgment of the court (Slidell, J., absent,) was pronounced by
Eustis, C. J.
This appeal is taken by the defendant, from a judgment rendered against him on the endorsement of a promissory note.
The only point which we deem it material to notice, is one presented by the counsel for the defendant, relating, to notice of the protest of the note. It is urged, that it was incumbent on the plaintiff to show, that the post office to which the notice was directed, was the office at which the defendant was accustomed to receive his letters, or the nearest one to his residence; and the case of the Bank of Louisiana v. Carl, was referred to as supporting this argument. The rule in that case does not apply to this. It is not shown, that there is any other post office near the defendant’s residence. The address was to the defendant, at West Baton Rouge, Lobdell’s post office. The residence of the defendant is in that parish, and in the absence of any evidence, as to any other post office, we consider the notice good.
The judgment of the district court is therefore affirmed, with costs.